Title: To John Adams from Wilhem Willink, 13 September 1806
From: Willink, Wilhem,Willink, Jan
To: Adams, John



Duplicate.Sir!
Amsterdam 13. September 1806.

We had the pleasure to see here this Summer William Dandridge Peck Esqe: who delivered us your letter of 24. May 1805. this Gentleman’s Stay here was Very Short, yet We endeavored to make it as agreable and as interesting to him as possible; in Short recommanded by you he met with that Regard which every one of your Friends is entitled to.—
We are Very Sensible indeed to your obliging expressions With respect to us and what you experienced during the time, you were here: We heartily thank you for that Recollection and ardently Request the Continuance of your Friendship on which We place a Very great Value.—
Holland has Very much Changed Since you Saw it, and you Will Readily Conceive that after the Struggles and losses which she was obliged to endure, the alteration Cannot be favorable to Her. The prospects of peace which began to dawn have quite Vanished, and a faint hope only Remains the Consequences of a new War are incalculable, America alone gains by the European disputes and increases in Wealth and in proportion.—
Permit us Sir to assure you of our particular Regard and to Request our Respect full Compliments to your Family having the honor to be with Sincere esteem.—
Your very Obedt. Hble Servts.

Wilhem & Jan Willink